Title: To Thomas Jefferson from Charles Willson Peale, 14 December 1806
From: Peale, Charles Willson
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Museum Decr. 14th. 1806
                        
                        Wishing to find some means of improving the Machinery of your Polygraph, I have since writing the foregoing,
                            examined critically every part, and now pronounce it as perfect as can be made in the present construction of moovement—but must acknowledge that the touch of the Pens at the top is not what it ought to be. This I have found to be the case in
                            some Machines on an larger scale, and where I could do it, have made the fastening of the Paper lower down. However I hope
                            you will find this Machinery better than the other, otherwise my labour is in vain. 
                  Such as the enclosed are framed and
                            hung with my Paintings in the Museum. I mean in role with the shade of Judge Wythe which I shall put into the Post Office
                            this evening. The Box containing the Polygraph is sent to the Mail Stage office. I am with high regard yours
                            affectionately
                        
                            CW Peale
                            
                        
                    